Pratt, J.
—The applicant makes affidavit that he was discharged from work August 6, 1881; that on the 7th he claimed his rights as a veteran, which were not regarded.
The opposing affidavits are to the effect that he gave no notice of his veteran rights till the commencement of legal proceedings, many months later.
The special term correctly held that an issue was thus created, which prevented the issue of a peremptory mandamus.
Order affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.